            Case 1:19-cr-00504-CM Document 91 Filed 03/05/20 Page 1 of 1
KRIEGER KIM & LEWIN LLP

                                                                                                                            Direct Di,J; \212'
                                                                                                                            p,11U:oeg,.·i.(i,i h'.h'. I




                                                                                              March 5, 2020                 (       (
                                                                                                                        )       b       2-0 '1       ·'°
By ECF and FedEx..                                                                                                                                                  ·-
                                                                                            Aw   l c ~-t ;"' -tt:>                           ,1   °'~ '"'
The Honorable Colleen McMahon
United States District Judge                                                                 ~-r      I

                                                                                              Qo, A7-\--( ~ ~ c t
                                                                                                                                    r
                                                                                                                                        cw'~
                                                                                                                                                 )
                                                                                                                                                       A~
Southern District of New York
500 Pearl Street
New York, New York 10007
                                                                                               A-Dp \ , < .,,./, (.,__          ,",,      ~ r ~~ )_ •.
                                                                                               ' ~\
                                                                                                 IV O Qv'I,.--\
                                                                                                               I
                                                                                                                   t.w:,        V~V\
                                                                                                                                          J / 1 ';:i          ,1,t,q,'11fl.-,n,
                                                                                                                                                              µ ~             l
                 Re:        United States v. Kaufman, 19 Cr. 504 (CM)                                     ft>\:-~\~ +,
                                                                             ro
                                                                                                                                         v"'-. i;;...,.


                   rrr·~f.!() rmr;'rt'-!P
Dear Judge McMahol}.;.: ; , ,: '' i ,: : ., .. ; f p 5 )0
                        l   J   n L.1 i 1 ,   ~   ,         ,   .      \ •-
                                                                                                           11'r l 1::/l--l:
                                                                                                                   )
                                                                                                                   J!   I
                                                                                                              t-?tb,,,__,.
                                                                                                                                        -~
                                                                                                                                        ~st.A-       v[./eJ
                                                                                                                                                              .-4
                                                                                                                                                              -......,_
                                     ~   ·~   L.,a    .?I   w '     , ; ·,   !J   r    ,.

       We represent defendant Tony Georgiton"hi Hie above-captioned case. In our letter
motion dated February 7, 2020, Mr. Georgi ton respectfully requested (I) permission to join co-
defendant Alan Kaufman's motion to dismiss Count One of the Indictment; and (2) dismissal of
Count Three of the Indictment, for the reasons substantially set forth in that letter motion and in
Mr. Kaufman's moving papers. We write further to (1) join in the arguments set forth in Mr.
Kaufman's reply memorandum oflaw dated March 5, 2020; and (2) respectfully request that the
Court consider the arguments therein in support of dismissal of Count Three of the Indictment.



                                                                                  Respectfully submitted,
                                                                                  KRIEGER KIM & LEWIN LLP


                                                                    By:
                                                                                      Paul M. Kri~ er/ Alexandra S. Messiter

                                                                                      Arthur Aidala / Michael T. Jaccarino
                                                                                      AIDALA, BERTUNA & KAMINS

CC: All counsel (by ECF)
